DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S Pub: 20180046325) (Herein “Kim”) in view of Lin et al (U.S Pub: 20160313845) (Herein “Lin”).
As of Claim 15, Kim teaches a method for noise reduction, comprising:
sensing m-1 pixel signals (fig. 11, TX1-TX3, para. [0097]-[0099]) being superimposed by noises (i.e. noise on Vn detecting TX1-TX3, para. [0097] [0099]) from m-1 sensing lines (fig. 11, Vn detecting noise TX1-TX3, para. [0097]-[0099]) among a group of m sensing lines (i.e. TX0-TX3, para. [0097]-[0099]) in each of n phases (fig. 11, phases 1-3 to the right of scanning lines, para. [0097]-[0099]) of a sensing operation (i.e. detecting touches and noises on the TX1-TX3, para. [0097]-[0099]), wherein m (i.e. TX0-TX3, para. [0097]-[0099]) and n are integer numbers (fig. 11, phases 1-3 to the right of scanning lines, para. [0097]-[0099]), and m is greater than 2 (i.e. TX0 – TX3 are m signals all the down to the bottom, para. [0097]-[0099]);
sensing a noise signal (fig. 11, detecting a Vn noise, para. [0097]-[0099]) from a remaining sensing line (fig. 11, alone Vn detecting noise at the end of TX3, para. [0097]-[0099]) of the group of m sensing lines (i.e. TX0-TX3, para. [0097]-[0099]) in each of the n phases (fig. 11, phases 1-3 to the right of scanning lines, para. [0097]-[0099]) of the sensing operation (fig. 11, detecting Vn noise TX0-TX3, para. [0097]-[0099]); and
for each of the n phases (fig. 11, each of the phases of TX0-TX3, para. [0097]-[0099]), suppressing noises (figs. 8-9, TDI 220 performs a noise canceling 
but Kim does not teach wherein for each of the m-1 sensing lines, a pixel current and the noises superimposed the pixel current are sensed at the same time.
	However, Lin teaches wherein for each of the m-1 sensing lines (figs. 1-2, each of the sensing signal lines 114/110, para. [0027] [0031]), a pixel current (i.e. pixel current on the sensing lines 114, para. [0038]) and the noises (i.e. noise signal on the noise listening signal lines 124, para. [0038]) superimposed the pixel current are sensed at the same time (fig. 2A shows the current sensing signal and noise signal (sensing signal (coupling signal + noise) are superimposed at the same time, para. [0038]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim with Lin to provide the effect of the noise on the linearity and the accuracy of the touch sensing function of the touch panel is reduced when the driving pixels are driven for illumination.  Therefore, the linearity and the accuracy of the touch sensing function are improved without increasing the area of the touch panel.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S Pub: 20180046325) (Herein “Kim”) in view of Lin et al (U.S Pub: 20160313845) (Herein “Lin”) and further in view of Moon (U.S Pub: 20080129898).
As of Claim 16, Kim and Lin teach the method of claim 15, but Kim and Lin do not teach wherein the remaining sensing line of each of the group of m sensing lines is a dummy sensing line which is not coupled to any pixel.
However, Moon teaches wherein the remaining sensing line (Fig. 2, SL1_1/AL1_1, para. [0034]) of each of the group of m sensing lines is a dummy sensing line (Fig. 2, SL1_1/AL1_1…..SL1_n/AL1_n, para. [0034]) which is not coupled to any pixel (not connecting to any pixel (PX), para. [0034]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim and Lin with Moon to provide the sensing lines and dummy lines connecting to the gate driver for eliminating coupling noises so that to prevents sensor malfunction by eliminating coupling noises.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S Pub: 20180046325) (Herein “Kim”) in view of Lin et al (U.S Pub: 20160313845) (Herein “Lin”) and further in view of Lee et al (U.S Pub: 20180114815) (Herein “Lee”).
As of Claim 17, Kim and Lin teach the method of claim 15, but Kim and Lin do not teach wherein the remaining sensing line of each of the group of the m sensing lines are coupled to pixels that are turned off during the sensing operation.
However, Lee teaches wherein the remaining sensing line of each of the group of the m sensing lines (Fig, 3, 14B even sensing lines of Vsen_EVEN of the even sensing 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim and Lin with Lee to provide the differentially amplifying the integrated values of the currents flowing through two sensing lines adjacent to each other in a fully differential manner, it is possible to detect the characteristics of the driving TFTs while reducing the influence of noise mixed in the current on the sensing line.
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the current prior art references teach the last limitation of the independent claims 1 and 8 “…suppressing the noises that are superimposed to the first pixel signal according to a difference between the first pixel signal and the first noise signal and a difference between the second noise signal and the third noise signal to generate a denoised sensing value of the first pixel” as describe in the Applicant’s invention in paragraphs [0039] and [0040] as well as in Table 2 format to remove noise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of reference(s) of Lin et al (U.S Pub: 20160313845) in the new ground of rejections.
The Applicant argued that Kim does not disclose that each of the m-1 sensing lines comprises pixel current and noises superimposed to the pixel current that sensed at the same time.
However, the Examiner respectfully disagrees with the Applicant assertions.  Lin teaches each of the m-1 sensing lines 114 comprises with pixel current signal and noises that connected to pixel units and the pixel current signal and noises signal are superimposed on the sensing lines 114 at the same time as described in Lin’s description in figures 1-2A, such as paragraphs [0027[ [0031] [0032] [0038] as an example.
Therefore, according to the newly amended claim interpretations still broad enough to read on Lin as recited in the claim.
Furthermore, for purpose of the compact prosecution, The Examiner would like to suggest the Applicant to incorporate the allowable subject matter in claim 1 into claim 15 “…suppressing the noises that are superimposed to the first pixel signal according to a difference between the first pixel signal and the first noise signal and a difference between the second noise signal and the third noise signal to generate a denoised sensing value of the first pixel” so that the independent claim 15 is in the condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        
/KE XIAO/Supervisory Patent Examiner, Art Unit 2627